The opinion of the court was delivered October 15th 1883.
Per Curiam.
— When the “ Krouse Farm ” was purchased by Purman it passed out of the hands of the appellee. Thenceforth Purman held it in trust for the heirs. Any contract which the appellee afterwards made with Purman for renting the land ivas in his own right, and not as administrator. He held it under a written lease, and according to its terms and conditions. Soon after his appointment as administrator he sold the “ Home Farm.” He filed an account of his entire administration. It was confirmed, and the Auditor appointed to distribute the fund adjndged to be in his hands. We see nothing in the whole evidence to authorize the court in this distribution to charge the appellee with any greater sum than that fund.
Decree affirmed and appeal dismissed at the costs of the appellant.